DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 recites “is preformed using a plasma of 550 to 600 V for 5 to 7 minutes while moisture and oxygen gas are supplied to a chamber” it is unclear if the  process is performed in the same chamber as the moisture and oxygen gas are supplied to or if these are different chambers. The claim does not require the second process or third process are performed in a chamber.  The examiner will interpret the claim to mean the moisture and oxygen gas are supplied into a chamber where the plasma is being performed. 
Note: the examiner would suggest amending the claim to recite the second process (claim 3) or the third process (claim 5) are performed in a chamber while moisture and oxygen gas are supplied to the chamber, if that is being claimed.
Claim 3. The method of claim 1, wherein the second process is performed in a chamber using a plasma of 550 to 600 V for 5 to 7 minutes while moisture and oxygen are supplied to the chamber. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hostettler et al. (US 5849368).
As to claim 1, Hostettler et al. discloses a process for treating polymeric plastic surfaces that are hydrophobic to form a hydrophilic surface (see abstract). The process comprises treating the surface with a plasms gas containing nitrogen atoms to form amino groups on the surface. Hostettler et al. further teaches that very hydrophobic surfaces can be treated with a first oxygen containing plasma gas and then a nitrogen containing gas (see column 6, lines 45-63).  The oxygen plasma affixes chemical groups such as hydroxyl groups, carbonyl groups or carboxyl groups to the surface to render it more hydrophilic (see col. 14, lines 62-66). The surfaces, after being activated, are coated with a hydrophilic polyurethane prepolymer (see column 6, line 66 – column 7, line 3. Hostettler et al. discloses pretreating the polymer substrate before plasma treatment with organic solvents for about 15 seconds to longer than several minutes in order to remove surface impurities such as lubricants, antioxidants, release agents, etc. (see col. 12, lines 55-60). Hostettler et al. states the solvents can be ethanol (see col. 12, line 65). 


As to claim 7, the surface is modified so that a hydrophilic functional group is attached (see col. 14, lines 62-66).
As to claim 8, the process comprises first treating the surface with an organic solvent to remove impurities (see col. 12, lines 55-60); plasma treating the surface (see col. 6, lines 45-63; col. 14, lines 62-66) and introducing the hydrophilic functional group to the surface (see col. 6, lines 45-66). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hostettler et al. (US 5849368) as applied to claim 1 above in view of Munroe et al.  (US 10/046094) and Huang et al. (US 2007/0286941).
The teachings of Hostettler et al. as applied to claim 1 are as stated above. 
Hostettler et al. discloses treating the substrate with an organic solvent such as ethanol in order to remove impurities but fails to teach the use of 70-80% ethyl alcohol solution and radiating ultrasonic waves as required by claim 2. 
Munroe et al. discloses treating a substrate with ethanol to clean it of impurities. Munroe et al. states 70% ethanol is used in the cleaning process (see col. 9, lines 49-52). 
Huang et al. discloses treating the surface of a polymeric stent. Huang et al. discloses the removal of impurities from the surface of the stent by ultrasonic cleaning while immersed in a suitable fluid such as an alcohol (see 0089).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hostettler et al. to include the claimed 70-80% ethanol and ultrasonically cleaning the stent in the alcohol as taught by Munroe et al. and Huang et al. One would have been motivated to do so since both are directed to treating a polymer surface with ethanol in order to clean it of impurities where Munroe et al. further teaches a specific concentration of ethanol that can be used and Huang et al. further teaches that the ultrasonically cleaning can further aid in the removal of the impurities on the surface of polymeric stents.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hostettler et al. (US 5849368) in view of Larsson et al. “Stability of Polycarbonate and Polystyrene Surfaces after Hydrophilization with High Intensity Oxygen RF Plasma”.
The teachings of Hostettler et al. as applied to claim 1 are as stated above. 
	Hostettler et al. discloses plasma treatment can be supplied for 30 seconds-10 minutes (see col. 17, lines 15-17) which overlaps the claimed range. In the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Hostettler et al. further teaches when the substrate is polyethylene, the plasma can be a mixture of water vapor and oxygen (see col. 41, lines 47-64). Hostettler et al. fails to disclose a plasma of 550 to 600V is used during the second process as required by claim 3. 
Larsson et al. disclose a process of treating polymer substrates to form hydrophilic surfaces with oxygen plasma (see abstract). Larsson et al. teaches that surfaces treated with the intense plasma having self-bias voltages in the range of 480 – 600 V could maintain the hydrophilic nature after treatments (See conclusions section, page 220).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hostettler et al. to include using the claimed voltages through routine experimentation in order to maximize the hydrophilicity of the substrate as taught by Larsson et al. especially since Larsson et al. shows using voltages within the claimed range provides highly hydrophilic surfaces. 
Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitching et al. (US 2008/0234811) in view of El-Nounou et al. (US 2004/0175558).
As to claim 1, Kitching et al. discloses a process for modifying a hydrophobic polymer substrate to have an increased wettability. The process comprises pretreating the substrate with a first and second plasma, coating the substrate with a hydrophilic coating and polymerizing the coating by exposing to a third plasma (see abstract). 
Kitching et al. fails to disclose a cleaning step in the first process as required by claim 1. 
El-Nounou et al. discloses cleaning of a ePTFE tube with argon plasma at about 200 Watts for 5 minutes (see 0027).
It would have been obvious to one having ordinary skill in the art to modify the process of Kitching et al. to include cleaning the ePTFE stent prior to treating with the plasma step. One 
As to claim 4, El-Nounou et al. discloses placing the treated ePTFE stent into a solution to introduce the functional group and then performing a plasma treatment on the dipped stent (see Example 1 and example 3). El-Nounou et al. fails to teach repeating dipping and plasma steps as required by claim 4. El-Nounou et al. does state the dipping provides coating on the interior and exterior surfaces and the PEG-acrylate layer provides the improved wettability of the surface (see Examples 1 and 3). It would have been obvious to one having ordinary skill in the art to repeat the dipping process in order to ensure complete coverage of the inner and outer surfaces to provide the desired wettability to the surface. 
Conclusion
There are no prior art rejections over claim 5. The prior art fails to teach the combination of cleaning the plastic stent surface, performing a plasma treatment on the cleaned surface and depositing the stent in a reaction solution , performing the plasma treatment and repeating the deposition where the plasma treatment is performed at 550-600V for 5-7 minutes wile moisture and oxygen gas are supplied. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715